DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 5/18/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 9,533,028 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-23 are allowed. The closest prior art is Kaleko et al. (previously presented) that teach complement Factor B analogs that are structurally modified compared to the naturally occurring complement Factor B. However, Kaleko et al. does not teach mutation of the free cysteine. Please note that complement Factor B has one free cysteine corresponding to residue 292 (SEQ ID NO: 1). As disclosed by the instant specification, the free cysteine residue is highly conserved among different species (Table 1, p.11). There was no art found that teaches or suggests modification of the free cysteine of complement Factor B. Please note that the claims are drawn to inhibiting activity of the alternative complement pathway (claim 1). Claims 19-23 are drawn to administering to a patient having an alternative complement pathway mediated disease, such as AMD and do not require treatment of AMD (or the other diseases/disorders claimed). 
For the reasons presented above, the claims are novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-23 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/TARA L MARTINEZ/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654